Citation Nr: 1827808	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  10-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral superior eyelid ptosis, left more than right, with left superior visual field severely decreased, exclusive of periods of temporary total ratings (TTRs) of 100 percent based on surgical treatment requiring convalescence from February 3, 2011 through March 31, 2011 and from June 14, 2013 through July 31, 2013.

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patellae and patellofemoral pain syndrome.

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patellae and patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to April 2007, including service in Iraq.  Awards included the Combat Medical Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued previously assigned ratings of 30 percent for bilateral superior eyelid ptosis left more than right with left superior visual field severely decreased, and of 10 percent each for right and left chondromalacia patellae and patellofemoral pain syndrome.

A September 2011 RO decision assigned a TTR for surgical treatment of bilateral ptosis requiring convalescence from February 3, 2011 through March 31, 2011, and continued the 30 percent rating effective April 1, 2011.  The decision also granted a separate 10 percent disability rating for fading, healed bilateral eyelid surgical scars.  A May 2014 RO decision assigned another TTR for surgical treatment of bilateral ptosis requiring convalescence effective June 14, 2013 through July 31, 2013, and continued the 30 percent rating effective August 1, 2013.


FINDINGS OF FACT

1.  Exclusive of the two periods of temporary total ratings for surgical treatment requiring convalescence, bilateral superior eyelid ptosis, left more than right, with left superior visual field severely decreased has been manifested by at worst by concentric contraction of visual fields with a remaining field of 37 degrees in the right eye and 25 degrees in the left eye.

2.  Right knee chondromalacia patellae and patellofemoral pain syndrome has been manifested at worst by flexion limited by pain to 90 degrees, extension limited to 5 degrees with pain, crepitation, tenderness, and minimal degenerative changes confirmed by x-ray and MRI evidence.  

3.  Left knee chondromalacia patellae and patellofemoral pain syndrome has been manifested at worst by flexion limited by pain to 90 degrees, extension to 5 degrees with pain, guarding, crepitation, and minimal degenerative changes confirmed by x-ray and MRI evidence.


CONCLUSIONS OF LAW

1.  Exclusive of the two periods of temporary total ratings for surgical treatment requiring convalescence, the criteria for a rating in excess of 30 percent for bilateral superior eyelid ptosis, left more than right, with left superior visual field severely decreased have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.75, 4.76, 4.77, 4.79, Diagnostic Codes 6019-6066, 6080 (2017).

2.  The criteria for a rating in excess of 10 percent for right knee chondromalacia patellae and patellofemoral pain syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2017).

3.  The criteria for a rating in excess of 10 percent for left knee chondromalacia patellae and patellofemoral pain syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Generally, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are considered in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.  

A. Bilateral Ptosis

The Veteran's claim for an increased rating for bilateral ptosis was received on December 15, 2008.  The Board notes that the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions apply to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed after that date, the Board will consider the revised rating criteria for eye disabilities. 

Exclusive of the two periods in which temporary total ratings were assigned for surgical treatment requiring convalescence, the Veteran's bilateral superior eyelid ptosis, left more than right, with left superior visual field severely decreased has been rated 30 percent disabling.  The rating decisions of record indicate this disability is rated pursuant to [38 C.F.R. § 4.84a], Diagnostic Code 6019-6078 (prior to December 10, 2008).  However, as explained in the July 2010 statement of the case (SOC), Diagnostic Code 6078 was removed from the amended regulations.  Diagnostic Code 6078, which rated impairment of central visual acuity when visual acuity in one eye is 20/100 or better, now corresponds to Diagnostic Code 6066 in the revised rating criteria.  Therefore, the Veteran's bilateral ptosis disability is currently rated 30 percent disabling pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6019-6066.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 6019 pertains to ptosis, and 6066 refers to impairment of central visual acuity when visual acuity in one eye is 10/200 or better.  38 C.F.R. § 4.79, Diagnostic Codes 6019, 6066 (2017).

Unilateral or bilateral ptosis is evaluated based on visual impairment or, in the absence of visual impairment, on disfigurement (Diagnostic Code 7800).  Id., Diagnostic Code 6019.  

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Unless medically contraindicated, the fundus must be examined with the claimant's pupils dilated.  Id. § 4.75(b).  

The evidence of record, including January 2009 and May 2014 VA examination reports, reflects that the Veteran has a visual field defect, but no muscle function defect.  Therefore, ratings that may be assigned based on impairment of visual fields are applicable in this case.  38 C.F.R. § 4.79, Diagnostic Codes 6080.  Notably, while the July 2010 SOC explained that the Veteran's bilateral ptosis is evaluated under "new" Diagnostic Code 6066 based on impaired visual acuity, the narrative of the SOC includes analysis of his disability based on his visual field defect under Diagnostic Code 6080.  

Evaluations for defective vision range from noncompensable to 100 percent based on impairment of central visual acuity or anatomical loss of one eye or both eyes under the provisions of Diagnostic Codes 6061 to 6066.  38 C.F.R. § 4.79.  Central visual acuity generally is evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b).  However, examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  Id. § 4.76(a).

Under Diagnostic Code 6066, when both eyes are service connected, a 30 percent rating is assigned for impairment of central visual acuity in the following situations: (1) vision in both eyes is 20/70; (2) vision in one eye is 20/100 and 20/70 in the other eye; (3) vision in one eye is 20/200 and vision in the other eye is 20/50; or (4) vision in one eye is 10/200 and vision in the other eye is 20/40.  38 C.F.R. § 4.79.  A 40 percent rating is assigned for impairment of central visual acuity in the following situations: (1) vision in one eye is 20/200 and vision in the other eye is 20/70; (2) vision in one eye is 15/200 and vision in the other eye is 20/70; or (3) vision in one eye is 10/200 and vision in the other eye is 20/50.  38 C.F.R. § 4.79, Diagnostic Code 6066.  Higher ratings are available for more severe loss of central visual acuity; lower ratings are available for less severe impairment of central visual acuity.  Id. 

Impairment of visual fields is evaluated pursuant to the criteria found at 38 C.F.R. § 4.79, Diagnostic Codes 6080 and 6081.  Diagnostic Code 6081 is inapplicable in this case because the Veteran does not have unilateral scotoma.  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating; loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or each affected eye is rated as 20/70.  Loss of the nasal half of the visual field results in a 10 percent rating either bilaterally or unilaterally, or is rated as 20/50 for each affected eye.  Loss of the inferior half of visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or each affected eye is rated as 20/70.  Loss of superior half of the visual field warrants a 10 percent rating either bilaterally or unilaterally, or each affected eye is evaluated as 20/50.  Id., Diagnostic Code 6080. 

The following disability ratings are assigned for concentric contraction of the visual field based on the remaining field size in degrees: with a remaining field of 5 degrees, a 100 percent rating is assigned if bilateral, a 30 percent rating if unilateral, or each affected eye is rated as 5/200.  A 70 percent rating is assigned for a remaining field of 6 to 15 degrees if bilateral, a 20 percent rating if unilateral, or each affected eye is evaluated as 20/200.  For a remaining field of 16 to 30 degrees, a 50 percent rating is warranted if bilateral, a 20 percent rating if unilateral, or each affected eye is evaluated as 20/100.  A remaining field of 31 to 45 degrees bilaterally results in a 30 percent rating, unilaterally in a 10 percent rating, or rated as 20/70 for each affected eye.  Finally, for a remaining field of 46 to 60 degrees, a 10 percent rating is assigned whether bilateral or unilateral, or each affected eye is evaluated as 20/50.  Id.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III.

The average concentric contraction of the visual field of each eye is determined by measuring the remaining visual field (in degrees) at each of the eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  38 C.F.R. § 4.77(b).  

Examination of visual fields must use either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  In all cases, the results must be recorded on a standard Goldmann chart and the Goldmann chart must be included with the examination report.  38 C.F.R. § 4.77(a).

In connection with his claim for an increased rating for bilateral ptosis, the Veteran was afforded VA examinations in January 2009 and May 2014.  Each examiner indicated that the Veteran's loss of vision was due to refractive error, including hypermetropia, astigmatism, and presbyopia.  As a result, his correctible farsighted vision (presbyopia) with hypermetropia, astigmatism, and presbyopia, each being refractive errors of the eye, is not considered a disability for VA purposes, and is therefore not evaluated as part of the service-connected bilateral eye disability.  38 C.F.R. §§ 3.303(c), 4.75(a).  

On examination in January 2009, the examiner conducted perimetry testing to evaluate the Veteran's visual fields first without elevating his eyelids, and second with his eyelids elevated.  Testing with elevated eyelids resulted in improved visual fields.  The Board herein lists the findings from testing without elevated eyelids.  Subjectively, the Veteran described a history of progressive upper droopy eyelids left more than right since 2003 that worsen in the afternoon.  Previous work-up for myasthenia had been negative.  

On Goldmann perimetry testing without the eyelids elevated, the remaining visual fields were reported in degrees at each principal meridian for the right eye: temporally 44, down temporally 59, down 42, down nasally 38, nasally 38, up nasally 25, up 23, and up temporally 25.  Adding the remaining visual field at each principal meridian results in a total remaining visual field of 294 degrees.  Dividing 294 by 8 and rounding to the nearest whole number, results in an average concentric contraction of 37 degrees of the visual field for the right eye.  

On Goldmann perimetry testing without the eyelids elevated, the remaining visual fields were reported in degrees as follows for the left eye: temporally 7, down temporally 48, down 53, down nasally 45, nasally 36, up nasally 3, up 3, and up temporally 3.  Adding the remaining visual field at each principal meridian results in a total remaining visual field of 198 degrees.  Dividing 198 by 8 and rounding to the nearest whole number, results in an average concentric contraction of 25 of the visual field degrees for the left eye.

Applying these results to Diagnostic Code 6080, the remaining visual field of 30 degrees for the right eye is evaluated as 20/70 vision and the remaining visual field of 25 degrees for the left eye is evaluated as 20/100 vision.  Finally, under Diagnostic Code 6066, the Veteran's left eye vision of 20/100 with 20/70 vision in the right eye results in a 30 percent rating for bilateral ptosis.

In his substantive appeal received in September 2010, the Veteran asserted his bilateral ptosis disability had increased in severity since his VA examination.

VA treatment records associated with the claims file reflect the Veteran underwent bilateral ptosis repair surgeries on February 3, 2011 and again on June 14, 2013.  

During the May 2014 VA examination, the Veteran reported having occasional double vision (diplopia) when looking upward.  The examiner indicated the diplopia was correctable with standard spectacle correction.  On Goldmann perimetry testing, the remaining visual fields were reported in degrees as follows for the right eye: temporally 50, down temporally 64, down 36, down nasally 46, nasally 48, up nasally 44, up 39, and up temporally 42.  Adding the remaining visual field at each principal meridian results in a total remaining visual field of 369 degrees.  Dividing 369 by 8 and rounding to the nearest whole number, results in an average concentric contraction of 46 degrees of the visual field for the right eye.   

On Goldmann perimetry testing, the remaining visual fields were reported in degrees as follows for the left eye: temporally 44, down temporally 54, down 41, down nasally 49, nasally 38, up nasally 29, up 15, and up temporally 33.  Adding the remaining visual field at each principal meridian results in a total remaining visual field of 303 degrees.  Dividing 303 by 8 and rounding to the nearest whole number, results in an average concentric contraction of 38 degrees of the visual field for the left eye.

Applying these results to Diagnostic Code 6080, the remaining visual field of 46 degrees for the right eye is evaluated as 20/50 vision and the remaining visual field of 38 degrees for the left eye is evaluated as 20/70 vision.  Under Diagnostic Code 6066, the Veteran's left eye vision of 20/70 with 20/50 vision in the right eye results in a 20 percent rating for bilateral ptosis.

The examiner summarized that the Veteran's ptosis did not impact his ability to work.  The examiner noted the right eye ptosis had improved as compared to the previous VA examination due to two ptosis repair surgeries; however, residual ptosis of the left eye remained.  

Having considered the medical and lay evidence of record, the Board finds that a rating higher than 30 percent for bilateral ptosis is not warranted at any time during the appeal, exclusive of the two periods in which temporary total ratings were assigned for convalescence following bilateral ptosis surgeries.

As detailed above, the Veteran's bilateral ptosis, left worse than right, is manifested by concentric contraction of visual fields.  The severity of his disability equates to a 30 percent disability rating based on VA examination findings in January 2009 and to a 20 percent disability rating based on VA examination findings in May 2014.  A rating higher than 30 percent is not warranted because his concentric contraction of visual field is not shown to have a remaining field of 16 to 30 degrees, or worse, bilaterally.  Although the evidence demonstrates improvement in the Veteran's field vision, the Board will not disturb the 30 percent disability rating currently assigned.

The Board acknowledges the assertion by the Veteran's representative in December 2017 correspondence that a 30 percent rating is warranted for each eye based on Diagnostic Code 6019 allowing "for a 30 percent evaluation when the pupil is one-half or more obscured."  However, the referenced content of Diagnostic Code 6019 is from the criteria used to evaluate ptosis prior to the December 10, 2008 revisions.  Therefore, that provision is not applicable to the current claim for an increased rating.

The Board also considered the Veteran's diplopia when looking up as detailed during the May 2014 VA examination.  However, a compensable rating would not be warranted based on diplopia because it was shown to occur occasionally and to be correctable with spectacles.  See 38 C.F.R. § 4.79, Diagnostic Code 6090, Note.

Based on the foregoing evidence, a rating in excess of 30 percent is not warranted at any time during the appeal for bilateral ptosis, left worse than right, with decreased visual field, and the claim must be denied.

B. Knees

The Veteran's chondromalacia patellae and patellofemoral pain syndrome is rated 10 percent disabling for each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014, which pertains to osteomalacia and is rated on limitation of motion of the affected part as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5014.  He asserts that higher disability ratings are warranted.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on undertaking the motion.  Id.; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Factors of joint disability reside in reductions of their normal excursion of movements in different planes and consideration will be given to less movement or more movement than normal, weakness, excess fatigability, incoordination, painful movement, swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  Id.  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under VAOPGCPREC 9-2004, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes.

In addition, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Finally, Diagnostic Code 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, 20 percent rating for moderate impairment, and 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA General Counsel has issued a precedential opinion holding that separate ratings may be assigned for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

On VA examination in January 2009, the Veteran described progressively worse knee pain bilaterally since his last VA examination.  He denied any history of hospitalization or surgery for his knees.  He endorsed current symptoms of decreased speed of joint motion and swelling bilaterally and weekly flare-ups precipitated by standing from a chair, that last for a period of hours, that are moderately severe in the right knee and severe in the left knee, and that limit his ambulation until symptoms are alleviated by rest and medications.  He stated he was unable to stand for more than a few minutes, able to walk one-quarter of a mile, and used knee braces intermittently, but frequently.

Rounded to the nearest 5 degrees, right knee range knee range-of-motion testing revealed flexion to 100 degrees and extension to 0 degrees.  Rounded to the nearest 5 degrees, left knee range-of-motion testing revealed flexion to 95 degrees and extension to 5 degrees.  There was no objective evidence of pain with active motion of either knee.  Following repetitive-use testing, there were no additional limitations, but there was pain with motion.  X-ray examination revealed minimal degenerative changes of both knees.  Other examination findings included tenderness, clicks or snaps, and grinding of the right knee; and guarding of movement, grinding, and limited patellar movement of the left knee.  Both knees also demonstrated crepitation.  There was no instability, ankylosis, or meniscus or tendon abnormality in either knee on examination.

The Veteran reported current participation in a VA work-study program, working part-time as a VA mail handler, and missing one week of work during the last 12-month period due to bilateral knee pain.  The examiner summarized that the minimal degenerative changes of the Veteran's right and left knee resulted in pain and effects on the Veteran's work such as being assigned different duties.

During a June 2010 VA examination for a different disability, the Veteran reported missing 4 weeks of work during the last 12-month period and "mention[ed] knee pain."

VA treatment records associated with the claims file reflect intermittent complaints of knee pain.  An October 2011 primary care note recorded musculoskeletal examination findings of intact range of motion, adequate muscle tone, no deformities, and left knee tenderness when moved straight to the left.  During an April 2012 primary care visit, the Veteran's complained of knee pain and being able to walk, but having problems going up or down stairs and being unable to jump or run.  Musculoskeletal examination demonstrated knee crepitance and some decreased range of motion, right greater than left.  The physician indicated that bilateral knee injections of Hyalgan did not result in improved symptoms.  Treatment records dated in May 2014 reflect his reports that he was functioning well at work.

The Veteran was afforded another VA examination in April 2014.  He again reported worsening bilateral knee symptoms since his last VA examination, including frequent catching of his knees when attempting to stretch out his knees after sitting; occasional locking and swelling; and sharp localized  pain at the anterior inferior knees with stair-climbing or climbing a slope.  He disclosed having flare-ups of increased pain intensity that impact the function of his knees when squatting or stair-climbing.  He reported regular use of knee braces and a cane to provide support to his knees.

Range-of-motion testing revealed flexion to 115 degree with pain at beginning at 90 degrees bilaterally and extension to 5 degrees with pain beginning at the endpoint of motion bilaterally.  Following repetitive-use testing, there was no additional limitation in range of motion of either knee; however, the examiner indicated that less movement than normal and pain on movement caused functional impairment bilaterally.  The examiner described "loud crepitation consistently felt with flexion and extension of left and right knees, positive patellar grind tests left and right knees."  

Other examination findings included pain on palpation of the knee bilaterally, normal muscle strength and stability testing bilaterally, no evidence or history of recurrent subluxation/dislocation of either knee, and no meniscal conditions.  The examiner reviewed November 2010 right and left knee MRI studies, which revealed no meniscal or ligamentous tear identified in either knee, mild degenerative changes in both knees, and bilateral mild chondromalacia patellae.  Regarding the functional impact of the Veteran's knees, the examiner advised that the Veteran "should work at a sedentary or semi-sedentary job and should not have to squat or climb stairs or ladders on a regular basis to perform any function of the job, [and] should not do any high impact activities."

Having considered the medical and lay evidence of record, the Board finds that a rating higher than 10 percent is not warranted for either knee.

The Veteran's right knee disability has been manifested at worst by flexion limited by pain to 90 degrees, extension limited to 5 degrees with pain, crepitation, tenderness, and minimal degenerative changes confirmed by x-ray and MRI evidence.  Similarly, the left knee disability has been manifested at worst by flexion limited by pain to 90 degrees, extension to 5 degrees with pain, guarding, crepitation, and minimal degenerative changes confirmed by x-ray and MRI evidence.  These findings are consistent with the 10 percent rating currently assigned for each knee based on arthritis with noncompensable limitation of motion of the right knee. 

A higher rating is not warranted for either knee at any time during the appeal because the evidence documents the Veteran does not have knee flexion limited to 30 degrees or knee extension limited to 15 degrees.  The Board has considered other potentially applicable rating criteria, but finds that a higher rating is not warranted because the Veteran does not have any impairment of the femur manifested by malunion with knee disability, ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or tibia and fibula impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5256, 5257, 5258, 5262.  Therefore, the claim for a rating in excess of 10 percent for the right or left knee disability must be denied.

C. Summary

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), but concludes they are not warranted bilateral ptosis or the right or left knee disabilities because the evidence of record does not support higher ratings than those assigned during any applicable time period.  Therefore, the assigned ratings for bilateral ptosis and right and left knee disabilities are proper throughout the appeal period, and higher ratings for those disabilities are denied.

The Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The record does not show that the Veteran has asserted entitlement to a TDIU based upon the service-connected bilateral ptosis or knee disabilities.  As such, no further discussion of this issue is warranted at this time.  Moreover, the Veteran has not raised any other issues with respect to the increased rating claims on appeal, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board finds that the preponderance of the evidence is against the assignment of disability ratings higher than those currently assigned for the Veteran's service-connected bilateral ptosis and right and left knee disabilities, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Exclusive of periods of temporary total ratings based on surgical treatment requiring convalescence, entitlement to a rating in excess of 30 percent for bilateral superior eyelid ptosis, left more than right, with left superior visual field severely decreased, is denied.

Entitlement to a rating in excess of 10 percent for right knee chondromalacia patellae and patellofemoral pain syndrome is denied.

Entitlement to a rating in excess of 10 percent for left knee chondromalacia patellae and patellofemoral pain syndrome is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


